DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-28 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et. al. (US 2020/0127760 A), “Jo ‘7760” in view of CATT “R1-1710082 Configuration and monitoring of the group-common PDCCH” and in further view of Jo et. al. (US 2019/0245648 A1), “Jo 5648” and Johnstone (US 2010/0159990 A1)
Jo ‘7760 finds support at US 62/500,557 Pages 4-9
Jo ‘5648 finds support at US 62/520,433 Page 4
Regarding Claim 26, Jo ‘7760 discloses an apparatus of a User Equipment (UE) (Para 8) configured to 
receive and process information regarding a search space of a physical downlink control channel (PDCCH) (Para 87 “As a method of transmitting a group common PDCCH by a network…a method of configuring and transmitting a search space for the group common PDCCH may be considered” Para 98 100) for obtaining slot format indication from a network (Para 56 “The group common PDCCH may be used to notify a UE about a slot format”)
Para 76 “a group common PDCCH may indicate a slot type in units of symbols configuring a slot”), wherein the slot format for a slot indicates symbols allocated for uplink (UL) communications, symbols allocated for downlink (DL) communications, and symbols identified as reserved symbols (Para 76 “a group common PDCCH may indicate a slot type in units of symbols configuring a slot.  For example, a resource type such as D/U/Reserved in Table 6 below may be applied in units of symbols” Table 5 Table 6); and 
communicate with the network in accordance with the slot format (Para 76 Table 5 Table 6 Uplink corresponds to transmission from the UE to the network and downlink corresponds to transmission from the network to the UE)
CATT discloses something Jo ‘7760 does not explicitly disclose: the slot format indication is carried in a Downlink Control Information (DCI) on the PDCCH (1 Introduction “In this contribution we look into configuration and monitoring aspects for a group-common PDCCH carrying an SFI DCI format.”  The examiner notes that it was well-known to one of ordinary skill in the art at the time the claimed invention was effectively filed that information was carried in a DCI format transmitted on a PDCCH)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to construct an apparatus of a UE configured to receive and process information regarding a search space of a PDCCH for obtaining DCI from a network; determine, based on the DCI obtained from the network, a slot format for communicating with the network, wherein the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and 1. Introduction).
Jo ‘5648 discloses something neither Jo ‘7760 nor CATT explicitly discloses: the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as flexible symbols (Para 55 “The SFI transmitted on the GC PDCCH may indicate the type (e.g., downlink/uplink/flexible (D/U/X)) of each symbol included in a corresponding slot”)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to construct an apparatus of a UE configured to receive and process information regarding a search space of a PDCCH for obtaining DCI from a network; determine, based on the DCI obtained from the network, a slot format for communicating with the network, wherein the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as flexible symbols; and communicate with the network in accordance with the slot format  The motivation is to be able to designate the transmission direction of some of the symbols flexibly as taught by Jo ‘5648 (Para 55).
Johnstone discloses something neither Jo ‘7760 nor CATT nor Jo ‘5648 explicitly discloses: an apparatus of a UE with an interface to radio frequency (RF) circuitry; and one or more processors that communicates with a radio access network (RAN) node (Para 22 “As is conventional, the user equipment comprises RF interface circuitry, for communicating over a cellular interface with a base station…The operation of the user 
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to construct an apparatus of a UE, comprising: an interface to RF circuitry; and one or more processors that are controlled to: process information, received via the interface to RF circuitry, regarding a search space of a PDCCH for obtaining DCI from a RAN node; determine, based on the DCI obtained from the RAN node, a slot format for communicating with the RAN node, wherein the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as flexible symbols; and communicate, via the interface to the RF circuitry, with the RAN node in accordance with the slot format, because an apparatus of a UE, comprising an interface to RF circuitry and one or more processors, that communicated with a RAN node would have been conventional and well-known to one of ordinary skill in the art at time the claimed invention was effectively filed, as taught by Johnstone (Para 22).
Regarding Claim 27, CATT discloses a slot format indicator (SFI) monitoring configuration is received via high layer signaling (2.1 Configuration aspects “A UE is semi-statically configured by RRC signaling to monitor for the SFI group-common PDCCH” where “Radio Resource Control (RRC) signaling” corresponds to higher layer signaling)
Regarding Claim 28, Jo ‘7760 discloses determining a slot format by receiving a plurality of slot formats that includes the slot format; and map a SFI index field value to the slot format of the plurality of slot formats (Para 66 “the network may notify the UE(s) about an index of the pattern through the group common PDCCH” Para 70 “A plurality of slot type patterns to be used…may be defined/configured and a network may notify a UE about patterns to be used among a plurality of slot type patterns” Para 78 79 “the group common PDCCH may indicate an index of a symbol pattern” Table 6  The network may send a plurality of symbol patterns to a UE and may configure the slot format of the UE by transmitting a PDCCH containing the index of desired slot pattern)
CATT discloses a PDCCH that use a DCI format to indicate a slot format (1. Introduction “we advocate for one DCI format targeted to SFI…In this contribution we look into configuration and monitoring aspects for a group-common PDCCH carrying an SFI DCI format”)
Regarding Claim 51, Jo ‘7760 discloses an apparatus of a User Equipment (UE) Para 8) configured to 
receive and process information regarding a search space of a physical downlink control channel (PDCCH) (Para 87 “As a method of transmitting a group common PDCCH by a network…a method of configuring and transmitting a search space for the group common PDCCH may be considered” Para 98 100) for obtaining slot format indication from a network (Para 56 “The group common PDCCH may be used to notify a UE about a slot format”)
determine, based on the slot format indication obtained from the network , a slot format for communicating with the network (Para 76 “a group common PDCCH may Para 76 “a group common PDCCH may indicate a slot type in units of symbols configuring a slot.  For example, a resource type such as D/U/Reserved in Table 6 below may be applied in units of symbols” Table 5 Table 6); and 
communicate with the network in accordance with the slot format (Para 76 Table 5 Table 6 Uplink corresponds to transmission from the UE to the network and downlink corresponds to transmission from the network to the UE)
CATT discloses the slot format indication is carried in a Downlink Control Information (DCI) on the PDCCH (1 Introduction “In this contribution we look into configuration and monitoring aspects for a group-common PDCCH carrying an SFI DCI format.”  The examiner notes that it was well-known to one of ordinary skill in the art at the time the claimed invention was effectively filed that down link control information was carried by a DCI format transmitted on a PDCCH)
Jo ‘5648 discloses the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as flexible symbols (Para 55 “The SFI transmitted on the GC PDCCH may indicate the type (e.g., downlink/uplink/flexible (D/U/X)) of each symbol included in a corresponding slot”)
Johnstone discloses a RAN node comprising: one or more processors that perform, a method (Para 21 “The operation of the femtocell base station is controlled by 
Regarding Claim 52, CATT discloses a slot format indicator (SFI) monitoring configuration is received via high layer signaling (2.1 Configuration aspects as explained in claim 27 above)
Regarding Claim 53, Jo ‘7760 discloses determining a slot format by receiving a plurality of slot formats that includes the slot format; and map a SFI index field value to the slot format of the plurality of slot formats (Para 66 70 78 79 Table 6 as explained in claim 28 above)
CATT discloses a PDCCH that use a DCI format to indicate a slot format (1. Introduction as explained in claim 28 above)
Claims 29, 31, 32, 54, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et. al. (US 2020/0127760 A), “Jo ‘7760” in view of CATT “R1-1710082 Configuration and monitoring of the group-common PDCCH” and in further view of Jo et. al. (US 2019/0245648 A1), “Jo 5648” and Johnstone (US 2010/0159990 A1) and Takeda et. al. (US 2020/0275417 A1).
Regarding Claim 29, the combination of Jo ‘7760, CATT, Jo ‘5648 and Johnstone discloses the apparatus of claim 28 as explained above.
CATT further discloses determining, based on higher layer signaling, the PDCCH carrying the DCI format with the SFI (Introduction 1. “…we look into configuration and monitoring aspects for a group-common PDCCH carrying an SFI DCI format” 2.1 Configuration aspects “A UE is semi-statically configured by RRC signaling to monitor 
Takeda discloses something neither Jo ‘7760 nor CATT nor Jo ‘5648 nor Johnstone explicitly discloses: a PDCCH carrying SFIs with slot format information for one or more consecutive slots (Fig. 17 “Slot n” “Slot n+1” “Group Common PDCCH” “SFI1” “SFI2” Para 163 164 “The UE receives a plurality of pieces of SFI on one group common PDCCH” Para 165 166 “The SFI in the SFI 1 indicates the slot pattern of the slot n, and the SFI in the SFI 2 indicates the slot pattern of the slot n+1”)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed for the one or more processors to be further controlled to: determine, based on higher layer signaling from the RAN node and the PDCCH carrying the DCI format with the SFI, slot format information for one or more consecutive slots.  The motivation is to save messaging overhead by receiving the slot format indication for multiple slots in one PDCCH as taught by Takeda (Para 166).
Regarding Claim 31, CATT discloses search space corresponding to a PDCCH carrying a slot format (2.1 Configuration aspects “The SFI group-common PDCCH can…be mapped…to one of a set of candidate locations defined by a group-common search space”  The examiner notes that a PDCCH mapped to a search space was well-known to one of ordinary skill in the art at the time the claimed invention was effectively filed)
Takeda disclose a PDCCH containing a slot format corresponding to a bandwidth part (BWP) of a plurality of (BWPs) for communications between the UE and the RAN node (Fig. 2B BWP0 BWP1 BWP2 ‘Group Common PDCCH’ SFI Para 66 “The UE 
Regarding Claim 32, Takeda discloses determining a slot format for another BWP, of the plurality of BWPs, based on the determined slot format of the BWP, a subcarrier spacing (SCS) of the BWP, and a SCS of the another BWP (Fig. 2A BWP0 BWP2 Para 66 “The UE receives one SFI…determines slot patterns of a plurality of numerologies (BWPs) based on the one SFI” Para 67 “the SFI indicates the slot pattern for an SCS of 15 kHz… A slot pattern for an SCS of 30 kHz is determined based on an interpretation of a slot pattern of 15 kHz” Para 68 “1 symbol in the SCS of 15 kHz corresponds to 2 symbols in the SCS of 30 kHz. Therefore, by converting “D” into “D, D”, “Unknown” into “Unknown, Unknown” and “U” into “U, U” in the slot pattern for the SCS of 15 kHz, a slot pattern for the SCS of 30 kHz is determined”  The slot format for BWP2 is determined by the slot format for BWP0, the SCS of BWP0 and the SCS of BWP2.  One symbol on BWP0 is converted to two symbols on BWP2 because the ration of SCS is 1 to 2)
Regarding Claim 54, the combination of Jo ‘7760, CATT, Jo ‘5648 Johnstone and Takeda discloses the RAN node of claim 54 as explained in claims 29 and 51 above.
Regarding Claim 56, the combination of Jo ‘7760, CATT, Jo ‘5648 Johnstone and Takeda discloses the RAN node of claim 56 as explained in claims 31 and 51 above.
Regarding Claim 57, the combination of Jo ‘7760, CATT, Jo ‘5648 Johnstone and Takeda discloses the RAN node of claim 57 as explained in claims 32 and 56 above.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et. al. (US 2020/0127760 A), “Jo ‘7760” in view of CATT “R1-1710082 Configuration and monitoring of the group-common PDCCH” and in further view of Jo et. al. (US 2019/0245648 A1), “Jo 5648” and Johnstone (US 2010/0159990 A1) and Zhou et. al. (US 2020/0314747 A1).
The disclosure of Zhou finds support at US 62/823,528 Para 223 and 306
Regarding Claim 30, the combination of Jo ‘7760, CATT, Jo ‘5648 and Johnstone discloses the apparatus of claim 26 as explained above.
Zhou discloses determining, based on higher layer signaling from a RAN node, a serving cell to which the slot format corresponds (Para 229 “A wireless device may be configured (e.g., by one or higher layer parameters), for a DCI format per serving cell” Para 303 “A base station may send (e.g., transmit) DCI to a group of wireless devices. The DCI may be DCI format 2_0. The DCI may indicate (e.g., notify) a slot format to the group of wireless devices…The DCI (e.g., DCI format 2_0) may comprise a plurality of slot format indicators. Each slot format indicator may be associated with a cell.”  “Base station” corresponds to RAN node.  The DCI format for each serving cell is configured by the base station.  Inherently, when slot formats corresponding to different serving cells are sent there must be a way of indicating which slot format corresponds to which serving cell)
Para 303).
Claim 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et. al. (US 2020/0127760 A), “Jo ‘7760” in view of CATT “R1-1710082 Configuration and monitoring of the group-common PDCCH” and in further view of Jo et. al. (US 2019/0245648 A1), “Jo ‘5648” and Lee et. al. (US 2018/0376476 A1)
Jo ‘7760 finds support at US 62/500,557 Pages 4-9
Jo ‘5648 finds support at US 62/520,433 Page 4
Lee finds support at US 62/524,908 Para 7 22 65 66 79 80
Regarding Claim 45, Jo ‘7760 discloses a User Equipment (UE) (Para 8) configured to 
receive and process information regarding a search space of a physical downlink control channel (PDCCH) (Para 87 “As a method of transmitting a group common PDCCH by a network…a method of configuring and transmitting a search space for the group common PDCCH may be considered” Para 98 100) for obtaining slot format indication from a network (Para 56 “The group common PDCCH may be used to notify a UE about a slot format”)
determine, based on the slot format indication obtained from the network , a slot format for communicating with the network (Para 76 “a group common PDCCH may indicate a slot type in units of symbols configuring a slot”), wherein the slot format for a Para 76 “a group common PDCCH may indicate a slot type in units of symbols configuring a slot.  For example, a resource type such as D/U/Reserved in Table 6 below may be applied in units of symbols” Table 5 Table 6); and 
communicate with the network in accordance with the slot format (Para 76 Table 5 Table 6 Uplink corresponds to transmission from the UE to the network and downlink corresponds to transmission from the network to the UE)
CATT discloses something Jo ‘7760 does not explicitly disclose: the slot format indication is carried in a Downlink Control Information (DCI) on the PDCCH (1 Introduction “In this contribution we look into configuration and monitoring aspects for a group-common PDCCH carrying an SFI DCI format.”  The examiner notes that it was well-known to one of ordinary skill in the art at the time the claimed invention was effectively filed that downlink control information was carried by a DCI format transmitted on a PDCCH)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to construct a UE configured to receive and process information regarding a search space of a PDCCH for obtaining DCI from a network; determine, based on the DCI obtained from the network, a slot format for communicating with the network, wherein the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as reserved symbols; and communicate with the network in accordance with the slot format  The motivation is to transmit a slot format indication in 1. Introduction).
Jo ‘5648 discloses something neither Jo ‘7760 nor CATT explicitly discloses: the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as flexible symbols (Para 55 “The SFI transmitted on the GC PDCCH may indicate the type (e.g., downlink/uplink/flexible (D/U/X)) of each symbol included in a corresponding slot”)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to construct a UE configured to receive and process information regarding a search space of a PDCCH for obtaining DCI from a network; determine, based on the DCI obtained from the network, a slot format for communicating with the network, wherein the slot format for a slot indicates symbols allocated for UL communications, symbols allocated for DL communications, and symbols identified as flexible symbols; and communicate with the network in accordance with the slot format  The motivation is to be able to designate the transmission direction of some of the symbols as flexibly as taught by Jo ‘5648 (Para 55)
Lee discloses something neither Jo ‘7760 nor CATT nor Jo ‘5648 explicitly discloses: a UE containing a non-transitory computer-readable medium containing program instructions for causing one or more processors to configure a slot format according to a PDCCH (Para 12 “a UE apparatus for wireless communication including a memory and a processor” Para 14 “computer-readable medium for wireless communications at a UE” Para 70 72 “memory 516 may be a non-transitory computer-Para 85  The examiner notes that operating a UE by a processor executing instructions stored in a non-transitory computer-readable medium was well-known to one of ordinary skill in the art at time the claimed invention was effectively filed) and 
a UE communicating with a Radio Access Network (RAN) node (Fig. 1 105 Base Station Para 28 where “base station” corresponds to RAN node)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to construct a non-transitory computer-readable medium containing program instructions for causing one or more processors, associated with a UE, to: process information, received from a RAN node, regarding a search space of a PDCCH for obtaining DCI from the RAN node; determine, based on the DCI obtained from the RAN node, a slot format for communicating with the RAN node, wherein the slot format indicates, for a slot, whether a corresponding symbol is allocated for UL communications, DL communications, or identified as a flexible symbol; and communicate with the RAN node in accordance with the slot format.  The motivation is to implement a method in software as taught by Lee (Para 85).
Regarding Claim 46, CATT discloses a slot format indicator (SFI) monitoring configuration is received via high layer signaling (2.1 Configuration aspects “A UE is semi-statically configured by RRC signaling to monitor for the SFI group-common PDCCH” where “Radio Resource Control (RRC) signaling” corresponds to higher layer signaling)
Regarding Claim 47, Jo ‘7760 discloses determining a slot format by receiving a plurality of slot formats that includes the slot format; and map a SFI index field value to Para 66 “the network may notify the UE(s) about an index of the pattern through the group common PDCCH” Para 70 “A plurality of slot type patterns to be used…may be defined/configured and a network may notify a UE about patterns to be used among a plurality of slot type patterns” Para 78 79 “the group common PDCCH may indicate an index of a symbol pattern” Table 6  The network may send a plurality of symbol patterns to a UE and may configure the slot format of the UE by transmitting a PDCCH containing the index of desired slot pattern)
CATT discloses a PDCCH that uses a DCI format to indicate a slot format (1. Introduction “we advocate for one DCI format targeted to SFI…In this contribution we look into configuration and monitoring aspects for a group-common PDCCH carrying an SFI DCI format”)
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et. al. (US 2020/0127760 A), “Jo ‘7760” in view of CATT “R1-1710082 Configuration and monitoring of the group-common PDCCH” and in further view of Jo et. al. (US 2019/0245648 A1), “Jo 5648” and Lee et. al. (US 2018/0376476 A1) and Zhou et. al. (US 2020/0314747 A1).
The disclosure of Zhou finds support at US 62/823,528 Para 223 and 306
Regarding Claim 55, the combination of Jo ‘7760, CATT, Jo ‘5648 and Lee discloses the apparatus of claim 51 as explained above.
Zhou discloses determining, based on higher layer signaling from a RAN node, a serving cell to which the slot format corresponds (Para 229 “A wireless device may be configured (e.g., by one or higher layer parameters), for a DCI format per serving cell” Para 303 “A base station may send (e.g., transmit) DCI to a group of wireless devices. 
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed for the one or more processors to be further controlled to: determine, based on higher layer signaling from the RAN node, a serving cell to which the slot format corresponds.  The motivation is to save messaging overhead by transmitting slot format for multiple serving cells at one as taught by Zhou (Para 303).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                      


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463